Case 1:20-cv-05301-RA Document 41-10 Filed 08/13/20 Page 1 of 5




      EXHIBIT 8
                Case 1:20-cv-05301-RA Document 41-10 Filed 08/13/20 Page 2 of 5

OFFICE OF THE NEW YORK STATE COMPTROLLER
THOMAS P. DiNAPOLI, STATE COMPTROLLER


Small Business in New York State:
An Economic Snapshot
From mom-and-pop corner stores to                                  FIGURE 1
medical practices to computer software                             Small Business Growth, U.S. and New York, 2011– 2016
start-ups, small businesses play a vital role                                          25
in New York’s economy. While an enterprise                                                      New York       United States
can be classified as a small business based                                            20




                                                                  Percentage Change
upon its number of employees, its annual
income or both, the U.S. Small Business                                                15
Administration (SBA) and this report
primarily define a small business as one                                               10
with fewer than 500 employees.1
                                                                                        5
Over the last five years for which data are
available, employment at New York’s small                                               0
                                                                                                Firms            Employment              Payroll
businesses rose by 9.2 percent, slightly
                                                                   Source: U.S. Census Bureau
faster than the national pace, as shown
in Figure 1. Total payroll showed strong
growth, rising to $212.6 billion in New York,                       FIGURE 2
and the number of firms rose both in the                            Businesses by Firm Size, New York, 2016
State and nationally.2                                                                350,000


Firms and Employment                                                                  300,000

Among the more than 465,000 businesses                                                250,000
in New York in 2016, 99 percent were
                                                                  Number of Firms




small businesses. In addition, the State
                                                                                      200,000
was home to over 1.7 million non-employer
businesses, which largely comprise self-
                                                                                      150,000
employed individuals.3

Of the small businesses with paid                                                     100,000
employees in 2016, almost two-thirds had
fewer than five employees, with over 81                                                50,000
percent having fewer than 10 employees,
as shown in Figure 2. These 374,000                                                         0
microbusinesses provided over 957,000                                                           0-4     5-9   10-19   20-49   50-99 100-199 200-499 500+
                                                                                                        Firm Size (Number of Employees)
jobs with total payroll close to $43 billion.4
                                                                    Source: U.S. Census Bureau



1 The SBA uses various standards for determining small business status based on numbers of employees, ranging from 50 to 1,500
depending on industry sector. In New York, Section 131 of the Economic Development Law defines a small business as one that has fewer
than 100 employees and is independently owned and operated.
2 Data for this report is drawn primarily from the U.S. Census Bureau, Statistics of U.S. Businesses (latest annual data 2016).
3 As defined by the U.S. Census Bureau, a non-employer business is one that has no paid employees, has annual business receipts in
excess of $1,000, and is subject to federal income taxes. The information and data in this report do not encompass non-employer businesses.
4 The U.S. Bureau of Labor Statistics defines microbusinesses as those with fewer than 10 employees.

                                                                                                                                       MARCH 2019
                                      Case 1:20-cv-05301-RA Document 41-10 Filed 08/13/20 Page 3 of 5




  FIGURE 3                                                                                          All together, small businesses accounted for
  Small Business Employment by Firm Size,                                                           just over half of all private sector jobs in New
  New York, 2016                                                                                    York in 2016, providing over 4.1 million jobs.
                             900
                                                                                                    In addition, these businesses provided over
                                                                                                    $212 billion in payroll, nearly 40 percent
                                                                                                    of the total private sector payroll.5 Figure 3
Total Employment




                             600                                                                    shows small business employment by
            (thousands)




                                                                                                    firm size.

                                                                                                    The smallest firms in New York, those
                             300
                                                                                                    with four or fewer employees, provided
                                                                                                    nearly 488,000 jobs with total payroll of
                                                                                                    $23.3 billion, an average of $47,742 per
                                0
                                      0-4        5-9   10-19     20-49    50-99   100-199 200-499   job. Businesses with 20 to 49 employees
                                                               Firm Size                            provided more than 809,000 jobs, almost
  Source: U.S. Census Bureau
                                                                                                    one-fifth of all small business employment
                                                                                                    and 10 percent of all private sector
                                                                                                     employment. These firms had total payroll of
FIGURE 4
Small Businesses by Industry, New York, 2016                                                         over $39 billion in 2016. Small businesses
(Percentage of Total Small Businesses)                                                               with over 200 employees provided 693,000
                                                                                                     jobs and had the highest total and average
                                    Trade                                                            payroll per job (nearly $43 billion and
Professional Services                                                                                $61,994, respectively).
                   Leisure Activities

                          Other Services                                                            Industry Sectors
                            Construction
                                                                                                    Small businesses account for the vast
          Financial Activities                                                                      majority of firms in every industry sector in
                             Health Care                                                            New York. In 2016, over 95 percent of all
                                                                                                    the firms in each industry sector were
                          Manufacturing
                                                                                                    small businesses.
                          Transportation
                                & Utilities
                                                                                                    Three of the 12 industry sectors account
                             Information
                                                                                                    for almost half of all small businesses in
                              Education
                                                                                                    New York, as shown in Figure 4. With
            Natural Resources
                                            0%         5%           10%           15%         20%   5 As defined by the U.S. Census Bureau, payroll includes
                                                        Small Business Firms                        all forms of compensation paid to all employees, such as
Source: U.S. Census Bureau                                                                          salaries, wages, commissions, bonuses, vacation allowance,
                                                                                                    and sick leave pay.


 2
                 Case 1:20-cv-05301-RA Document 41-10 Filed 08/13/20 Page 4 of 5



almost 87,000 firms, the trade sector, which includes both retail and
wholesale establishments ranging from grocery stores to car dealerships,
accounted for nearly 19 percent of all small businesses in New York. Close
behind was professional services with approximately 18 percent. This sector
includes accounting and law firms as well as research and development and
computer design businesses. Firms involved in leisure activities, such as
restaurants and theaters, accounted for 12.6 percent of all small businesses.

The industry sector with the largest number of small business jobs, over
677,000 or 16.5 percent, was leisure activities, as shown in Figure 5.

Trade and professional services firms were also among the top industries for
small business employment in 2016, together comprising almost one-third of
all small business employment. The health care industry was fourth largest
in terms of jobs, primarily driven by firms with over 100 employees.

Small businesses in the financial activities sector had the highest average
annual payroll per employee, at more than $117,000. This sector includes
investment firms as well as insurance and real estate companies. Small
businesses in the professional services sector ranked third in terms of
overall employment and also had comparatively high average payrolls             Small businesses
per employee, 28 percent above the overall average of $51,700. Small
businesses in the information sector had the second highest average
                                                                                account for
payroll per employee, over 50 percent higher than the average, but              4.1 million jobs,
accounted for less than 2 percent of small business jobs. Average payroll
                                                                                more than half of
per employee for small businesses in construction was almost 27 percent
above the overall average.                                                      all private-sector
                                                                                employment in
FIGURE 5
Select Small Business Characteristics by Industry, New York, 2016
                                                                                New York State.

                                                           Average Payroll
           Industry            Firms      Employment
                                                            per Employee
  Leisure Activities           58,295       677,358            $27,514
  Trade                        86,718       638,867            $46,384
  Professional Services        82,666       636,707            $66,527
  Health Care                  43,737       603,220            $42,761
  Other Services               55,198       334,664            $35,369
  Construction                 48,035       324,963            $65,644
  Financial Activities         44,876       287,368           $117,262
  Manufacturing                14,555       248,021            $47,881
  Education                     7,392       151,963            $39,022
  Transportation & Utilities   11,302        111,492           $40,847
  Information                   7,603        84,435            $78,272
  Natural Resources              816          5,395            $53,771

Source: U.S. Census Bureau




                                                                                                 3
                 Case 1:20-cv-05301-RA Document 41-10 Filed 08/13/20 Page 5 of 5




New York State and Small Businesses
                                                                                  Through its
The Office of the State Comptroller invests in New York’s small businesses
through the New York State Common Retirement Fund (CRF). Through                  In-State Private
its In-State Private Equity Program, the CRF has committed $1.8 billion           Equity Program,
to private equity investment in New York as of February 28, 2019. Some
$1.2 billion has been invested in 406 companies, putting public pension           the New York
fund dollars to work in startup, emerging and established businesses in           State Common
every region of the State, with a concentration of investments in New York’s
burgeoning high-tech sector.6
                                                                                  Retirement Fund
                                                                                  has committed
The CRF’s lending partnership with the New York Business Development
Corporation (NYBDC) provides capital for small business loans throughout          $1.8 billion to
the State. As of March 31, 2018, 1,139 loans totaling $393 million had            private equity
been made through NYBDC to companies providing a total of more than
23,000 jobs. Historically, about 40 percent of NYBDC loans funded with            investment in
CRF investments have been for Minority- and Women-Owned Business                  New York.
Enterprises (MWBEs). In 2017, 46 percent were for MWBEs.


Conclusion
Small businesses are an important part of every
industry sector in the State, from construction
and manufacturing to educational services and
high technology. Smaller companies face a
variety of challenges in a continually changing
marketplace, including access to capital, hiring
and retaining skilled employees, rising expenses,
and the competitive demands of an increasingly
global economy. Providing many good paying
jobs and nearly half of all private employment,
small businesses drive economic growth and
contribute to the quality of life in communities
across New York and the nation.


6 Information on the Office of the State Comptroller’s In-State
Private Equity Program is available at http://www.osc.state.ny.us/
pension/instate/index.htm.




Prepared by the Office of Budget and Policy Analysis

Office of the New York State Comptroller                                            Like us on Facebook at
110 State Street, 15th Floor, Albany, NY 12236                                facebook.com/nyscomptroller
(518) 474-4015 | www.osc.state.ny.us                                  Follow us on Twitter @nyscomptroller
